Citation Nr: 0211468	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from October 1962 to 
October 1966, and from April 1967 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
psychiatric disability, assigning a 50 percent evaluation 
therefor.

The Board notes that the issue of entitlement to a total 
rating based on unemployability due to service-connected 
disability has been developed for appellate consideration but 
is rendered moot by the Board's decision on the veteran's 
claim for an evaluation in excess of 50 percent for 
psychiatric disability.


FINDING OF FACT

The veteran is demonstrably unable to obtain or retain 
gainful employment as a result of his psychiatric disability.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for psychiatric 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9405 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided in August 
1998 with notice of the August 1998 rating decision which 
granted service connection for psychiatric disability, and 
which assigned a 50 percent evaluation therefor.  He was 
provided in March 1999 with a statement of the case 
addressing his claim, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  He 
thereafter perfected his appeal of this issue.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
Moreover, he has been afforded several VA examinations of his 
psychiatric disability.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim, particularly in light of the disposition of the 
veteran's claim as discussed below.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in August 1967.  In May 1998, the Board 
granted service connection for psychiatric disability.  In an 
August 1998 rating decision, the RO implemented the grant of 
service connection, assigning a 50 percent evaluation for the 
psychiatric disability effective November 9, 1993.  In 
February 2000, the rating assigned the veteran's disability 
was reduced to 30 percent disabling effective May 1, 2000, 
but in March 2000 the RO restored the 50 percent evaluation 
for psychiatric disability; thus the veteran's psychiatric 
disability has remained evaluated as 50 percent disabling for 
the entire period of the instant appeal.

Service medical records show that the veteran was discharged 
from service with a diagnosis of severe passive dependent 
personality.

On VA examination in April 1968, the veteran reported that he 
had lost two jobs since service on account of his nerves.  
Mental status examination was negative for any abnormal 
findings, and the veteran was diagnosed with personality 
trait disturbance of the passive type.  The examiner 
concluded that the veteran had mild to moderate occupational 
impairment.

Private medical records for August 1969 to August 1993 show 
that the veteran was admitted in 1969 for symptoms of 
depression and anxiety, at which time he reported 
experiencing problems functioning at his job; his examiners 
noted that he had terminated a succession of jobs because of 
an inability to relate to coworkers, and that he had not 
maintained any position for more than nine months; he was 
diagnosed with adjustment reaction of adult life.  Subsequent 
medical records continue to document the loss of several 
positions by the veteran, and show treatment for, inter alia, 
major depression and a dependent personality disorder.

On file are records from the Social Security Administration 
(SSA) which disclose that the SSA has determined the veteran 
to be disabled since 1990 based on a primary diagnosis of an 
affective disorder.  Medical records associated with the SSA 
determination include the report of a July 1991 psychiatric 
examination of the veteran, at which time the examiner 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 35 based on a diagnosis of major affective disorder; 
past history of substance abuse; and passive aggressive 
personality.

On VA examination in September 1992, the veteran reported 
complaints of depression.  He reported that he last consumed 
drugs in 1971 and alcohol in 1986.  Mental status examination 
disclosed that the veteran required some improvement in 
personal hygiene, but was otherwise in large part negative 
for abnormalities.  The veteran was diagnosed with recurrent 
major depression and personality trait disturbance of the 
passive type.  The examiner concluded that the veteran had 
moderate to severe social and vocational disability.

VA treatment reports for September 1993 to September 1996 
disclose treatment for depression and anxiety.  The treatment 
records note a long history of psychiatric treatment and a 
history of difficulty with maintaining employment because of 
depression.  A September 1994 treatment note indicates that 
the veteran was not able to return to work because of his 
psychiatric symptoms, since routine interactions in the 
workplace could aggravate his depression.

On file is the report of an October 1996 VA examination, at 
which time mental status examination was essentially negative 
for abnormalities, and the veteran was diagnosed with mild to 
moderate dysthymia and unspecified personality traits.  He 
was assigned a GAF score of 75. 

On VA examination in September 1997, the veteran reported 
that he spent most of his time chatting with people on-line, 
but he indicated that he becomes nervous and emotional when 
interacting in person.  He indicated that he feared going to 
work and felt guilty about not working.  He also reported 
holding a number of jobs in the past, the longest of which 
lasted three years.  Mental status examination was 
essentially negative for abnormalities and the examiner 
diagnosed dysthymia; major depression in remission; alcohol 
abuse in full remission; and personality disorder, not 
otherwise specified.  The examiner assigned the veteran a GAF 
score of 55 to 60 and concluded that the veteran had a long 
history of low-grade depression complicated by certain 
character traits.  The examiner noted that the veteran 
appeared to have responded to medication and was doing well, 
but that he was at risk of having difficulty in handling the 
stresses at work, and he might decompensate during that 
situation.

On file is an August 1998 examination report by E. T., Ph.D., 
who concluded, after interviewing the veteran, that the 
veteran had severe symptomatology which interfered with his 
ability to handle work stress and to interact with others.  
She noted that he was unable to perform substantial, gainful 
work activity because of his emotional status, and she 
assigned him a GAF score of 39.

On file is the report of an April 1999 VA examination, at 
which time the veteran reported that he was less depressed 
due to his medications, but that he had a hard time dealing 
with people.  He reported a past work history in the data 
entry field, and indicated that he last worked in 1989.  
Mental status examination was negative for any abnormalities 
other than mild anxiety and mildly irritable affect.  The 
veteran was diagnosed with dysthymia; major depression in 
remission; and personality disorder not otherwise specified.  
He was assigned a GAF score of 70.  The examiner concluded 
that the veteran had mild symptoms of depressed mood and 
insomnia, as well as some interpersonal problems.

In a January 2000 statement, the veteran's treating VA 
psychiatrist wrote that he had treated the veteran since 
1995, and that the veteran had severe depression.  He noted 
that over the years, the veteran had attempted to work on 
many occasions, but that his depressive symptoms worsened 
with the stress of employment, leading to further disability.  
He noted that the veteran had been overwhelmed with anxiety 
and depression in employment situations, and could not 
effectively function in a work environment.  He lastly agreed 
with Dr. E. T. that the veteran was unable to perform gainful 
work activity, and that he believed the veteran warranted 
assignment of a GAF score of 45.

The veteran was afforded a VA examination in March 2000, 
which was conducted by the same examiner who evaluated the 
veteran in October 1996.  The veteran reported that he last 
worked in 1991, that his longest period of employment was 
three years, and that he had worked in the field of data 
entry.  The veteran complained of depression and reported 
that he engaged in little activity outside of his home.  The 
veteran reported that he had learned to use a computer, and 
the examiner felt that the veteran had attained a high level 
of expertise with computers.  Mental status examination was 
essentially negative for abnormalities, other than mild 
excitability and frustration.  Following examination of the 
veteran, the examiner concluded that the veteran's borderline 
"excitational" state was related to withdrawal from long-
standing alcohol and drug dependency.  He felt that the 
withdrawal symptoms were combining with a pre-existing 
personality pattern to form the current condition which 
suggested unemployability outside of the home.  The examiner 
diagnosed dysthymia and hysteriform personality traits, and 
assigned a GAF score of 70.  The examiner concluded that the 
veteran was in a modified state of alcohol withdrawal, and 
that the impact of the withdrawal symptoms on the personality 
traits added up to the present condition of unemployability.  
The examiner noted that the new "e-commerce" might open up 
new occupational possibilities for the veteran.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2001).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its rating decision of August 1998.  The March 1999 statement 
of the case considered the veteran's claim under both the old 
and the new schedular criteria.  

Previous Rating Criteria for Psychiatric Disability.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

For the period prior to November 7, 1996, the RO rated the 
veteran's psychiatric disability as 50 percent disabling 
under 38 C.F.R. § 4.132, Diagnostic Code 9405.  Under that 
code, a 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996).  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9405 
is an independent basis for granting a 100 percent rating.  
See Johnson v. Brown, 7 Vet. App. 95 (1994). 

The Board notes that psychiatric examiners have diagnosed the 
veteran at times with personality disorders as well as with a 
history of alcohol and drug abuse.  Service connection is not 
in effect for any personality disorder or alcohol or drug 
abuse.  However, it is not clear from the record which of the 
veteran's psychiatric symptoms are attributable to his 
service-connected psychiatric disability, and which are 
instead attributable to some non service-connected disorder.  
The Board notes that there is no medical opinion of record 
that directly addresses which psychiatric symptoms are not 
associated with the veteran's service-connected psychiatric 
disorder.  Accordingly, the Board, in addressing the proper 
evaluation assignable for the veteran's psychiatric 
disability, will consider all of his psychiatric symptoms as 
if they are a part of his service-connected disorder.  See 
Mittleider v. West, 11 Vet. App 181 (1998).

The Board also notes that the March 2000 VA examiner, in 
connection with the examination and again in a May 2000 
statement, essentially concluded that the veteran's 
psychiatric disability was actually a manifestation of 
withdrawal from his past alcohol and drug use.  See 
VAOPGCPREC 2-98 (38 U.S.C. §§ 1110 and 1131, as amended by 
section 8052(a) of the Omnibus Budget Reconciliation Act of 
1990, prohibit the payment of any increase in compensation 
for disability that resulted from a veteran's own alcohol or 
drug abuse based on a claim for increase filed after 
October 31, 1990).  Notably, however, the March 2000 examiner 
did not support his opinion with any rationale.  Moreover, 
the record reflects that the veteran has not abused drugs 
since 1971 or alcohol since 1989, and the March 2000 
examiner's opinion is inconsistent with other evidence of 
record suggesting that the veteran's psychiatric disability 
existed prior to his documented substance abuse, and 
continued during his substance abuse.  In short, the Board is 
unpersuaded that the psychiatric disability for which service 
connection is in effect resulted from the veteran's own 
alcohol or drug abuse.

Review of the evidence of record discloses that the veteran 
has not worked since approximately 1991, and that his work 
history prior to 1991 was erratic.  Although the veteran 
apparently has several physical disabilities which impact on 
his employability, the evidence on file clearly shows that 
symptoms associated with his psychiatric disability interfere 
with his ability to obtain or maintain employment.  VA and 
private treatment records have demonstrated the presence of 
significant and persistent symptomatology, and his treating 
physician in January 2000, and Dr. E. T. in August 1998, both 
concluded that the veteran is unemployable due to his 
psychiatric disability, assigning GAF scores consistent with 
this evaluation.  These conclusions are additionally 
supported by the opinion of the March 2000 VA examiner who, 
while apparently believing that the veteran's psychiatric 
disability derives from his history of substance abuse and 
who believes that the veteran might be able to find 
employment in the future using his computer skills, 
nevertheless determined that the veteran is currently 
unemployable, at least for any position outside of the home.  
The Board also points out that the August 1998 and January 
2000 opinions are supported by the SSA records on file, which 
indicate that the SSA considers the veteran to be disabled 
based primarily on his psychiatric disability.  The Board 
acknowledges that the veteran's April 1999 examiner 
essentially described his psychiatric disability as mild in 
nature, assigning a GAF score consistent with that opinion, 
but finds that this opinion is inconsistent with the other 
evidence on file covering the period from 1969 to the 
present, which shows a much more disabling condition.

In view of the documented severity and persistence of the 
veteran's psychiatric symptomatology, as well as his history 
of unemployment and the August 1998 opinion of Dr. E. T. and 
the January 2000 opinion of the veteran's treating 
psychiatrist, the Board is satisfied that the veteran's 
psychiatric disability has rendered him demonstrably unable 
to obtain or retain employment.  Accordingly, the Board 
concludes that a 100 percent disability rating for the 
veteran's service-connected psychiatric disability is 
warranted.  Since the Board concludes that a 100 percent 
evaluation is warranted under the old criteria, it is not 
necessary to evaluate the veteran under the new rating 
criteria. 

The Board lastly notes that the RO, in granting entitlement 
to service connection for psychiatric disability, assigned 
the veteran an effective date for service connection of 
November 9, 1993.  The record reflects that the veteran has 
remained unemployed since even before 1993.  Moreover, 
treatment records on file since 1969 record the same 
psychiatric complaints which were found by Dr. E. T. and the 
veteran's treating psychiatrist to render him unable to 
retain substantially gainful employment.  In light of the 
above, the Board is of the belief that the underlying level 
of severity for the veteran's psychiatric disability has 
remained at the 100 percent level since at least November 
1993.  Accordingly, the Board concludes that the evidence 
supports the assignment of a schedular 100 percent disability 
rating for the entire period since November 9, 1993.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 100 percent schedular evaluation for psychiatric 
disability is granted for the entire appeal period.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

